Title: To Benjamin Franklin from Samuel Cooper, 23 August 1771
From: Cooper, Samuel
To: Franklin, Benjamin


Dear Sir,
Boston 23. Aug—71
Tho I wrote you not long since by Mr. Lane, yet Commodore  Gambier telling me He shall take Pleasure in bringing you a Letter; I cannot forbear mentioning the Obligations we are under to this Gentleman in his Department as Commander of the Ships station’d here. Ever attentive to the Kings Service He has enterd into no Parties; He has treated with great Humanity and Politeness all who have had any Business to transact with him; He has oblig’d the Trade in ev’ry Point consistent with his Duty as a Commander: and the Order and Tranquility He has preservd in the Squadron and the Town have been truly remarkable; I have heard the most judicious and experienc’d Gentlemen among us, and those capable of the longest Recollection, particularly our Friend Mr. Erving, (who desires this may be mention’d to you) affirm, they never knew, all Circumstances consider’d, an equal Instance. Upon these Accounts his early and unexpected Departure is regretted, and He leaves Sentiments of Respect and Gratitude in the Breasts of all Parties.
The Merchants have given him a public Testimony of such Sentiments in their Address, and the Town would have done the same, had not some few tho’t, not rightly in my opinion, that the Services not be seperated from the Man, and that such a Step must imply some Kind of Acquiescence in the Measure of stationing a Fleet in this Port. This Measure is indeed greatly and generally  disagreable to us in a Civil and Commercial View, but no Man could have rendered such a Service more easy than Mr. Gambier. I should be glad you would upon his Arrival let it be known by the public Papers how much this Gentleman’s Conduct here deserves the public Esteem; and the rather because that after putting himself to great Trouble and Expence in providing for this Station He has not been allow’d to remain upon it above one Third of the usual Time. You will excuse this Freedom upon Account of a Gentleman who has taken ev’ry Opportunity to mention you with particular Regard.
Our General Court, contrary to the particular Desire of the House in a Message is prorogu’d to Novr. and may be to a further Time. I suspect among other Things a Design that the Period for which you are chosen Agent may elapse. If this should be the Case we all hope you will continue your Exertions for us as usual. There is no Doubt I think of your being rechosen the first Opportunity. Speaker Cushing shew’d me this Morning an anonymous Letter directed to him as from London in a feigned Hand, representing you as a Tool of L. H—h. Whether it originated on this or your Side the Water is uncertain. It will make no Impression to your Disadvantage, but rather confirm the Opinion of your Importance, while it shews the Baseness of it’s Author. I am with the greatest Regard Your obedient humble Servant
S. C.
To Dr Franklin.
